DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Election/Restrictions
Applicant’s election with traverse of species of a composition comprising a tackifier and free of a heterophase copolymer filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that examination of claimed invention without species election would not present a serous burden on the U.S. Patent and Trademark Office.  
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
With regard to applicants argument that previous Office Actions in the Subject Application have demonstrated that a series burden does not exist, it is noted that currently no claim is withdrawn due to the specie election requirement, and all read on species C. The original claims all read on species A. The claim amendments and scope changes make the examiner to be aware of the existence of various species. If applicants would amend all claims back to the original claims (species A) or would not amend existing claims to introduce additional species besides species C, the species election requirement would be withdrawn. 
 Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Response to Amendment
The amendment of claims 1, 7, 12, 15, 18 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-7, 10-15, 17-18, 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, 18 recite “pentene-1,2-methylpentene-1,3methylbutene-1”, is it a single compound or multiple compounds? Clarification is required.  
Claim Rejections - 35 USC § 103
Claims 1-7, 10-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faissat et al (US 6,992,131) and evidenced by REXtac (Benefits to using REXtac APAO).
Faissat teaches an adhesive composition comprising at least 90 wt% of a copolymer (10:17-11:10, example 2, 2:20-30, 2:50-60, 3:10-20). The copolymer can be REXTAC RT 2730 or 2715 (13:30-50). Both contains 61.7wt% of propylene, 1.2 wt% of ethylene and 37.1 wt% of butene. The composition is free of a heterophase copolymer. The composition comprises less than 3 wt% of antioxidant. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The adhesive has a viscosity of 5000mPa.s or less at 190°C (claims) which is expected to overlap the claimed viscosity measured at 150°C. The copolymer has an enthalpy of fusion of less than 15J/g (4:30-40) and RT2715 and 2730 have a tensile strength of 0.56-0.61Mpa. The copolymer has a melt viscosity of 0.74g/cc at 190°C. Therefore, the claimed enthalpy of fusion, density and tensile strength of the composition would be expected. 
Faissat is silent with respect to the Static Peel time of the copolymer. However, the teachings from Faissat have rendered obvious the instantly claimed viscosity, enthalpy of fusion and tensile strength. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Faissat is silent with respect to the storage modulus of the copolymer. However, the teachings from Faissat have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claims 18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faissat et al (US 6,992,131) and evidenced by REXtac (Benefits to using REXtac APAO) and in view of Sharak (US 2003/0105183).
Faissat teaches an adhesive composition comprising at least 90 wt% of a copolymer (10:17-11:10, example 2, 2:20-30, 2:50-60, 3:10-20). The copolymer can be REXTAC RT 2730 or 2715 (13:30-50). Both contains 61.7wt% of propylene, 1.2 wt% of ethylene and 37.1 wt% of butene. The composition is free of a heterophase copolymer. The composition comprises less than 3 wt% of antioxidant. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The adhesive has a viscosity of 5000mPa.s or less at 190°C (claims) which is expected to overlap the claimed viscosity measured at 150°C. The copolymer has an enthalpy of fusion of less than 15J/g (4:30-40) and RT2715 and 2730 have a tensile strength of 0.56-0.61Mpa. The copolymer has a melt viscosity of 0.74g/cc at 190°C. Therefore, the claimed enthalpy of fusion, density and tensile strength of the composition would be expected.
Faissat does not teach a fragrance. 
However, Sharak discloses a scented adhesive and teaches amount of fragrance is 0.001-1 parts per 100 parts of adhesive [0052]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add include a fragrance in an amount of about 0.001-1 wt% into the polymer because it is recognized in the art that fragrance is a suitable component for an adhesive. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763